                                                                  JS-6
1
2
3
4                         UNITED STATES DISTRICT COURT

5           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

6
      AMERICAN SECURITY INSURANCE                         Case No. EDCV 19-0213 JGB
7                                                                   (SHKx)
      COMPANY,
8
                                            Plaintiff,
9                                                                 JUDGMENT
                   v.
10
      KOTTLER & KOTTLER, a California Law
11    Corporation; L.G., a minor by and through her
12    guardian ad litem Carolina Gonzalez,
13                                      Defendants.
14
15
16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17
18
           Pursuant to the Order filed concurrent herewith,
19
           IT IS HEREBY ADJUDGED that Plaintiff’s Complaint is dismissed without
20
     leave to amend, and this action is dismissed without prejudice.
21
22
23    Dated: March 29, 2019
24
25
26                                            THE HONORABLE JESUS G. BERNAL
27                                            United States District Judge

28
